Title: To George Washington from William Heath, 20 March 1782
From: Heath, William
To: Washington, George


                        

                            Dear General,Head quarters, Highlands, March 20th 1782.
                        
                        I have obtained from colonel Varick copy of a paper respecting challenges of members of courts-martial, but
                            it is not conclusive—and colonel Varick informs me, that after searching and researching, he cannot yet find any other. By
                            the paper he has sent me, it appears a council of general officers were convened at Middle Brook the first of June 1779,
                            when your Excellency was present and stated to the council, that general Arnold had made preremptory challenges to several
                            members appointed on the court martial for his trial, and requested the opinion of the council thereon—that at the
                            instant, intelligence was received of the advance of the enemy to Kingsbridge and White-plains, and a fleet up the river
                            as far as Teller’s point, on which the matter was defered without decision at that time; so that no light can be derived
                            from the papers yet obtained.
                        On the night of the 14th instant, lieutenant Harris of captain Vermillie’s company of militia having obtained
                            intelligence, that a party of Delancys corps were out at a house near Mile-Square. He had the address
                            to surprise the whole party consisting of twelve, to kill one, take and bring off four, prisoners.
                        All accounts agree, that the enemy are strengthening some of their works at New York, cutting a canal,
                            &c. A deserter yesterday from Staten Island, informs me, the troops there are employed in
                            making a number of fascines of nine feet length, about ten inches thick, bound in eight places. I have the honor to be,
                            With the greatest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    